Citation Nr: 1451043	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  12-18 143	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Coyle, Counsel



INTRODUCTION

The Veteran served on active duty from August 1968 to March 1971.  These matters are before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The appeal has since been transferred to the jurisdiction of the St. Louis, Missouri RO.  In July 2012, the Veteran requested a hearing before a Veterans Law Judge, but in October 2012, he withdrew his hearing request.  The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

Since the Veteran last received a VA PTSD examination in April 2012, he has submitted lay statements, VA treatment records, and a statement from his private mental health counselor, all indicating that his PTSD symptoms have increased in severity.  Under these circumstances, the Veteran must be afforded a new VA examination.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  

A complete set of records from the Veteran's private treatment provider, K.S., must be requested, as they are likely relevant to the appeal.  38 C.F.R. § 3.159(c)(2).  

The record contains VA treatment records from the Jefferson Barracks division of the St. Louis VA Medical Center, dated from October 2013 to December 2013, showing ongoing mental health treatment.  A request for all records prior to October 2013 must be accomplished.  Updated VA treatment records must also be obtained.  38 C.F.R. § 3.159(c)(1); Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Veteran alleges that his service-connected disabilities render him unable to obtain and maintain substantially gainful employment.  He is in receipt of disability benefits from the Social Security Administration based on his psychiatric symptoms.  However, he has not been afforded a VA examination, with an opinion from an examiner, as to whether his service-connected disabilities, either alone or in the aggregate, without consideration of age or nonservice-connected disabilities, render him unable to secure or follow a substantially gainful occupation.  See Colayong v. West, 12 Vet. App. 524, 538 (1999).  Based on the evidence of unemployability in the record, such an examination is necessary.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  Request that all mental health treatment records from the Jefferson Barracks division of the St. Louis VAMC dated prior to October 2013 be provided for inclusion with the record.  In addition, obtain all VA treatment records since December 2013.  If such records are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Contact the Veteran and request his written authorization to obtain a complete set of his records from K.S. (full name found in letter dated February 2013), as well as any other private mental health professional who has treated the Veteran's PTSD.  

Upon receipt of such, take appropriate action to contact the identified providers and request complete records related to the Veteran's PTSD.  The Veteran must be informed that in the alternative he may obtain and submit the records himself.

3.  Then, schedule the Veteran for a VA PTSD examination by an appropriate medical professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner.

All signs and symptoms of the service-connected PTSD must be reported in detail.  The examiner must assign a Global Assessment of Functioning score. 

The examiner must also provide an opinion as to whether the Veteran's service-connected disabilities (currently PTSD rated as 70 percent disabling; tinnitus rated as 10 percent disabling; and noncompensable bilateral hearing loss), without regard to age or nonservice-connected disabilities, render him unable to secure and follow a substantially gainful occupation, in light of his education and work experience.

4.  Then, readjudicate the appeal.  If any of the benefits sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These matters must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
M.N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).  



